DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10 and 20 recite “an infrared sensor” which is not described in the specification, as originally filed in parent application 16/151,244.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, 11, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 2007/0216675 A1, “Sun”).
As to claims 1, 11, 17, Sun discloses a method (Fig. 8), comprising: 
detecting a face in a video stream from a camera of a local device (steps 802, 804; foreground object identified may be a face, para. 0089-0091); 
generating adaptive facial modification content that adapts to changes in the detected face (steps 806, 808; 3-D visual feature 138 is dynamically modified based on tracked poses of the foreground object 126, para. 0021-0022, 0092-0093); 
integrating the video stream with the adaptive facial modification content to form an integrated modified video stream (step 810, para. 0093); and 
sending the integrated modified video stream to one or more remote devices (para. 0093).
As to claims 5, 15, Sun discloses: providing the integrated modified video stream from a video conferencing application that generates the adaptive facial modification content to an encoder of the local device for encoding of the integrated modified video stream for transmission to the one or more remote devices (video chat application, para. 0018; video conferencing, para. 0019; modified output video stream 122 generated by local computing device 102, Fig. 1).

As to claims 7, 18, Sun discloses: wherein sending the integrated modified video stream includes sending the integrated modified video stream while continuing to generate additional adaptive facial modification content for the video stream during a video conferencing session between the local device and the one or more remote devices (para. 0022, 0093).
As to claims 8, 19, Sun discloses: wherein sending the integrated modified video stream includes sending the integrated modified video stream without supplemental content metadata that describes the adaptive facial modification content as separate from the video stream (para. 0093).
As to claim 9, Sun discloses: receiving the integrated modified video stream at the one or more remote devices, and decoding and displaying the integrated modified video stream without further modifying the integrated modified video stream (para. 0093).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kraft et al. (US 2018/0167559 A1, “Kraft”).
Sun differs from claims 2, 12 in that it does not specifically disclose: wherein the video stream includes a stream of image frames each having pixel values, and wherein integrating the video stream with the adaptive facial modification content includes integrating supplemental content values corresponding to the adaptive facial modification content into the pixel values.
Kraft teaches modifying an image to include image data for a visual effect by modifying a plurality of pixels based on determined pixel values for the visual effect (para. 0017, claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun with the above teaching of Kraft in order to acquire quick processing desirable for generating visual effects in real-time, as taught by Kraft (para. 0018-0020).
As to claims 3, 13, Sun in view of Kraft discloses: wherein integrating the supplemental content values into the pixel values includes adding the supplemental content values for the adaptive facial modification content to at least some of the pixel values of at least some of the image frames (Kraft: claim 1).
As to claims 4, 14, Sun in view of Kraft discloses: wherein integrating the supplemental content values into the pixel values includes replacing at least some of the pixel values of at least some of the image frames with the supplemental content values (Kraft: claim 1).
Claims 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Korbecki (US 2015/0189355 A1).
Sun differs from claims 10, 20 in that it does not disclose: detecting the changes in the detected face using an infrared sensor of the local device.
Korbecki teaches the well known use of an infrared sensor to track a user’s facial position and tilt (para. 0091- 0098).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun with the above teaching of .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 11, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,681,310. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11 and 17 are anticipated by claims 1-23 of the patent.
For example:
Claim 1 (present application)
Claims 1, 6 (US 10681310) 
A method, comprising:
A device, comprising:
detecting a face in a video stream from a camera of a local device;
detect a face in at least one of the incoming 
video stream or the outgoing video stream;
generating adaptive facial modification content that adapts to changes in the detected face;
detect a change to the face in the at least one of the incoming video stream or the outgoing video stream; and in response to the detected change to the face in the at least one of the incoming video stream or the outgoing video stream, modify the facial modification content in the at least one of the incoming video stream or the outgoing video stream based on the detected change to the face. 

integrating the outgoing video stream and the facial modification content to form an integrated modified output video stream, (claim 6) 
sending the integrated modified video stream to one or more remote devices.
and sending the integrated modified output video stream to the remote device. (claim 6)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Nauseef et al. (US 2016/0191958 A1), Li et al. (US 2014/0361974 A1) and Bouguerra (US 2012/0069028 A1) teach relevant video communication methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512.  The examiner can normally be reached on Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stella L. Woo/Primary Examiner, Art Unit 2652